      Case 1:17-cr-00025-ER Document 412 Filed 05/08/20 Page 1 of 2

                                         Law Firm of
                                Susan K Marcus, LLC
                           29 Broadway, Suite 1412, New York, NY 10006
                  T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                               April 23, 2020

VIA ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Issak Almaleh and Antoaneta Iotova, 17-CR-25 (ER)

Dear Judge Ramos:

On behalf of Ms. Iotova and Mr. Almaleh, we write to request a continuance of the
motions schedule and trial date set in this case. Currently, defense motions were due
April 17, 2020, and trial has been set for September 21, 2020. These deadlines were set
on March 6, 2020, just before the state and country went into lockdown because of the
COVID-19 pandemic.

All defense counsel have been significantly impacted by the pandemic and the resulting
shutdown. We have had family members fall ill and been responsible for child care, we
have lost function of our data and office staff; we have all been swamped with motions
for all clients, past and present, regarding COVID-19, and we have been prohibited from
doing any investigation in the field as a result of the shutdown orders. Therefore, we
require a continuance of the trial date, and additional time to complete our motions.

To date most states still have shutdown orders in place, and it is unclear when they will
be lifted, and when we will be allowed to resume investigation, which is necessary for
our anticipated motions, and trial preparation. We are requesting a 90-day adjournment
for motions, and a trial date in early January or as soon thereafter as the Court’s schedule
permits (counsel for the government has a trial starting at the beginning of November,
and Mr. Nooter has a trial scheduled on December 1 in the Eastern District of New York.
Early January was the first date all counsel could be available for a trial).

The government does not object to this request. Both defendants consent to waive speedy
trial time. Thank you for your consideration of this request.
       Case 1:17-cr-00025-ER Document 412 Filed 05/08/20 Page 2 of 2


 Sincerely,

                                                            /s/ Ezra Spilke
 Susan K. Marcus, Esq.                                      Ezra Spilke, Esq.

 /s/ Thomas H. Nooter                                       /s/ Guy Oksenhendler
 Thomas H. Nooter, Esq.                                     Guy Oksenhendler, Esq.
 Attorneys for Antoaneta Iotova                             Attorneys for Issak Almaleh




Motions are now due July 17, 2020. Reply is due August 7, 2020. The jury trial previously
scheduled for September 21, 2020 is adjourned and will now commence on January 11, 2021,
at 9:00 AM. Motions in limine and proposed voir dire, jury instructions and verdict sheets are
due December 4, 2020. Responses thereto are due December 18, 2020. A final pretrial
conference will be held on January 7, 2021, at 2:00 PM. Speedy trial time is excluded from
September 21, 2020, until January 11, 2021, in the interest of justice.
SO ORDERED.



                                                                   5/8/2020




                                                                                          2
